Citation Nr: 1135734	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability, to include as due to in-service herbicide exposure and secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to also include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  Service in the Republic of Vietnam and the award of the Purple Heart is indicated by the evidence of record.
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims.

In July 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the acquired psychiatric disorder claim in an April 2011 supplemental statement of the case (SSOC).  As such, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  The Board notes that a SSOC was not issued for the Veteran's bilateral hearing loss disability claim.  However, as will be discussed below, the Board is granting this claim herein, and the Veteran therefore has not been prejudiced thereby. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to also include as secondary to service-connected prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been shown to currently have a bilateral hearing loss disability that is related to his service-connected CAD.  


CONCLUSION OF LAW

The Veteran's currently diagnosed bilateral hearing loss disability is a result of his service-connected CAD.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability, to include as due to in-service herbicide exposure and secondary to service-connected CAD.

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in July 2007.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the bilateral hearing loss disability claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced July 2007 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the bilateral hearing loss disability claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for a bilateral hearing loss disability.

Service connection for a bilateral hearing loss disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R.                 § 3.307(a)(6)(iii) (2010).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases do not include a bilateral hearing loss disability.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  See 38 U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service, to include in-service herbicide exposure and alternatively his service-connected CAD.  See, e.g., the Veteran's claim for VA benefits dated in June 2007.

As to Hickson/Wallin element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability, as is evidenced by the report of a February 2008 VA audiological examination.  Puretone threshold during the February 2008 examination was in excess of 40 dB in each ear at 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson/Wallin element (1) is, therefore, satisfied.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a bilateral hearing loss disability.  Pure tone thresholds, in decibels, were as follows for the July 1965 preinduction audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
5 (10) 

Pure tone thresholds, in decibels, were as follows for the September 1967 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
X
10 (15)
LEFT
5 (20)
0 (10)
5 (15)
X
5 (10)

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board has converted the ASA units to ISO units in parentheses above.

Additionally, the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until June 2007 (more than 25 years after his separation from active service) that are consistent with a hearing loss disability.  Accordingly, Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran's personnel records confirm that his Military Occupational Specialty (MOS) was field artillery which indicates that he was likely to have had extensive exposure to noise in service.  Furthermore, his personnel records also confirm that he was stationed in Vietnam and received the Purple Heart.  Exposure to acoustic trauma, included combated related noise exposure, as well as in-service herbicide exposure, is established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Hickson element (2) is satisfied.

Wallin element (2) has also been met; the Veteran is service-connected for CAD.

Turning to element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss disability is related to his service-connected CAD.  Specifically, the Veteran was afforded a VA audiological examination in February 2008.  The VA examiner considered the Veteran's complaints of hearing loss as well as his medical history and examined the Veteran.  The VA examiner concluded that "[w]hile the [Veteran] has had some noise exposure in his civilian occupation it is likely etiology of this [Veteran's] hearing loss is the long term effects of CAD and [hypertension] on the auditory system perhaps exacerbated by exposure to factory noise and the occasional noise of using a riding lawnmower and a chainsaw even with ear protection."  The VA examiner's rationale for her conclusion was based on an examination of the Veteran as well as a review of the Veteran's claims folder which documented treatment for CAD on multiple occasions.  

The February 2008 VA examination report appears to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that there is no opinion of record which indicates that the Veteran's bilateral hearing loss disability is not related to his service-connected CAD.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for a bilateral hearing loss disability is granted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability, to include as due to in-service herbicide exposure and secondary to service-connected CAD is granted.


REMAND

Service connection for an acquired psychiatric disorder

The Board remanded this claim in December 2010 for the RO to schedule the Veteran for a VA examination in order to determine whether his diagnosed acquired psychiatric disorder was related to his military service or was caused or aggravated by his service-connected prostate cancer.  

The Veteran was afforded a VA psychological examination in April 2011.  After examination of the Veteran and review of his claims folder, which included the Veteran's reported difficulty adjusting to a number of negative life events after discharge from service involving his family, finances, and health, the VA examiner declined to diagnose the Veteran with a psychiatric disorder.  She reported that "the [V]eteran reports significant improvements in mood and functioning and appears to have largely recovered from these losses and adjusted to ongoing stressors.  While [V]eteran continues to experience chronic health problems and noted recent family and financial stressors, his reaction to these events appears to be within normal limits.  In general, the [V]eteran has had significant difficulties with depression in the past, for which he has received treatment.  However, at this time, it appears that medication treatment is effective and no diagnosis is warranted."  Because no psychiatric disorder was diagnosed, the VA examiner did not render an opinion as to whether the Veteran's psychiatric disorder was related to his military service or was caused or aggravated by his service-connected prostate cancer. 

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although an acquired psychiatric disorder was not rendered during the April 2011 VA examination, the Board observes that the presence of an acquired psychiatric disorder, namely depression, has been noted during the appeals period.  See, e.g., a VA treatment record dated in March 2009.  There is no medical opinion of record which suggests a relationship between the Veteran's previously diagnosed psychiatric disorder and either his military service or his service-connected prostate cancer.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed acquired psychiatric disorder is related to his military service or his service-connected prostate cancer.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination, and of the possible adverse consequences, of failing to so report.  See 38 C.F.R. § 3.655 (2010).


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in April 2011.  The examiner should again review the Veteran's claims file and provide an opinion as to the following:

a. whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's previously diagnosed psychiatric disorder, to include depression, is related to his military service, to include combat;
 
b. whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's previously diagnosed psychiatric disorder, to include depression, was (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected prostate cancer.  If the examiner finds that the psychiatric disorder is aggravated by the service-connected prostate cancer, then she should quantify the degree of aggravation, if possible.

The examiner should indicate in her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


